Citation Nr: 0100436	
Decision Date: 01/08/01    Archive Date: 01/17/01

DOCKET NO.  95-01 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for cause of death.


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The appellant is the widow of the veteran who had active 
service from August 1944 to May 1971.

While the Board of Veterans' Appeals (Board) notes the newly 
enacted legislation known as the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096 (2000) (to be codified at 38 U.S.C. § 5103A), which 
eliminated the requirement that a claimant come forward first 
with evidence of a well-grounded claim before the Secretary 
is obligated to assist the claimant in the developing the 
facts pertinent to the claim, and imposes specific duties to 
obtain relevant records and examinations to substantiate 
disability claims, the Board finds that this matter has been 
developed to the extent possible, and that the mandates of 
the Act have already been met.  

Specifically, the Board notes that the appellant was provided 
detailed notice as to the type of evidence required to 
support her claim under the controlling law and regulations 
in the Board's remand in 1997 .  This included notice as to 
how she could substantiate her claim for the benefit thought 
on a theory of entitlement based upon Agent Orange exposure 
even in the absence of a presumptive provision under the law.  
The Board also explained why the appellant's lay evidence as 
to what a physician reportedly stated could not rise to the 
level of competent medical evidnce to substantiate the claim 
and requested that the claimant provide information that 
would permit VA to obtain medical evidence from this 
physician.  The claimant failed to respond to this request.  
There is no indication that there is any other outstanding 
evidence that could substantiate the claim.  There is no 
competent medical evidence of record raising any question as 
to whether the service connected disabilities caused or 
contributed substantially and materially to cause death, 
while there is evidence that death was caused by a disability 
that neither was shown to be present in service or within an 
applicable presumtive period nor was otherwise linked to 
service.  Accordingly, there is need for a medical opinion in 
order to decide the claim.   Therefore, the Board finds there 
is no reasonable possibility that further assistnace to the 
claimant could substantiate the claim.  Consequently, the 
Board finds that further remand of this matter for additional 
records or medical opinions is not necessary.



FINDINGS OF FACT

1.  The veteran's long and distinguished military service 
included service in Vietnam.

2.  At the time of his death, the veteran was service-
connected for herniated nucleus pulposus, residuals of 
bilateral pleural cavity injury secondary to fragment wound, 
a left shoulder disorder, scars of the face and neck, 
dermatitis of the hands and feet, sinusitis and rhinitis, 
shell fragment wounds to the cervical spine, recurrent 
syncope, laparotomy scar, hemorrhoids, left varicocele, 
bilateral hearing loss, and Peyronie's disease. 

3.  The death of the veteran was caused by malignant melanoma 
with metastasis to the liver and lung.

4.  There is no competent medical evidence of record linking 
the veteran's malignant melanoma with metastasis to the liver 
and lung to service or to service-connected disability, and 
there is no competent evidence of record to show that a 
service-connected disability caused or contributed 
substantially and materially to cause death.


CONCLUSION OF LAW

A disease of service origin did not contribute substantially 
and materially to cause the death of the veteran.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The Board once again notes that although recently enacted 
legislation revised the former 38 U.S.C.A. § 5107(a) of title 
38 United States Code to eliminate the requirement that a 
claimant come forward first with evidence of a well-grounded 
claim before the Secretary is obligated to assist the 
claimant in the developing the facts pertinent to the claim, 
the Board finds that this matter had been adequately 
developed pursuant to the VCAA.

Under the basic law, service connection may be established 
for disease or injury incurred or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b) (2000).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and malignant tumors become manifest to a 
degree of 10 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a).  If a veteran was 
exposed to a herbicide agent during active military, naval, 
or air service, the following diseases shall be service-
connected, even though there is no record of such disease 
during service: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, porphyria cutanea tarda, 
respiratory cancers, and soft-tissue sarcomas.  38 C.F.R. 
§ 3.309(e).  In addition, presumptive service connection is 
now warranted for prostate cancer that manifests itself to a 
degree of 10 percent at any time after exposure.

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.

None of the veteran's service medical records discloses any 
reference to malignant melanoma and/or to any metastasis with 
respect to this condition.  The service medical records do 
reflect that treatment for skin problems began in service in 
May and June of 1947, at which time skin lesions on the 
extremities were variously diagnosed as chronic eczematoid 
dermatitis and dermatophytosis.  At the end of July 1947, the 
lesions were finally noted to be clearing nicely.  In 
February 1950, the veteran received general medical care for 
dermatophytosis and hospital records from April 1950 reflect 
treatment for chronic and recurrent mild neurodermatitis 
circumscripta of the dorsum of the hands and forearms.  At 
this time, it was noted that following long prior 
hospitalizations for skin problems, as of 1949, the veteran's 
skin had cleared of skin eruptions except for the dorsum of 
the right hand.  Just prior to shipment to Korea in November 
1949, the veteran began to notice that eruptions were 
spreading to the left arm.  Following the hospitalization in 
April 1950, the veteran's condition was noted to have 
improved.

Service physical examination in June 1950 again noted chronic 
dermatitis of the left hand not elsewhere classified and not 
considered disabling.  Service physical examination in 
February 1953 noted a history of fungus on the hands, arms 
and legs in 1947 with occasional recurrence.  

Additional service medical records from March 1956 reflect 
treatment for multiple sores on the palmar surface of the 
left foot diagnosed as cellulitis without lymphangitis of the 
left plantar, not elsewhere classified and organism 
undetermined.  Examination of the skin in February 1957 was 
found to be unremarkable and examination in August 1962 also 
revealed negative findings.

Annual service examination in June 1969 revealed a history of 
skin diseases of the arms, legs and feet.  Retirement 
examination in December 1970 revealed a history of fungal 
skin disease during the period of 1947 to 1950.

A DD Form 214 for the period of October 1965 to October 1968 
reflects the veteran's receipt of the Vietnam Service Medal 
and Republic of Vietnam Campaign Medal.

A July 1971 rating decision denied service connection for 
skin disease as a residual of infectious hepatitis since skin 
disease was not shown on retirement examination.

August 1971 VA medical examination of the skin revealed 
scaling and peeling on the hands and feet.  In a separate 
dermatological report, Dr. C. noted that the veteran reported 
intermittent trouble with large and small blisters on the 
insteps and sides of the feet, heels and hands for the 
previous 20 years.  He further reported being treated many 
times while in the service and being hospitalized on several 
occasions when the blisters became quite severe.  Physical 
examination at this time revealed numerous drying vesicles 
and bullae on the soles and sides of both feet and along the 
palms and fingers of both hands.  Microscopic examination of 
scrapings taken separately from the hands and feet were 
negative for fungus organisms.  The diagnosis was dyshidrotic 
eczema of the hands and feet.  The prognosis was that the 
veteran might continue to have occasional flare-ups of this 
condition.

A September 1971 rating decision granted service connection 
for dermatitis of the hands and feet, effective from June 
1971.

The first report in the record of medical treatment for 
malignant melanoma is found in hospitalization records from 
W. B. Army Medical Center for the period of July to August 
1985, at which time the veteran was admitted for malignant 
melanoma of the right flank.  Initially, it was noted that 
the veteran reported a history of noticing a lesion on his 
back approximately two years earlier which was described as 
black in color without ulcer, and rough in nature but 
superficial without pain.  A biopsy was interpreted to reveal 
malignant melanoma with superficial spreading to 1.45 
millimeters in depth.  It was further noted that the veteran 
denied a family history of melanoma, excessive sun exposure 
or easy tendency to sunburn.  While in the hospital, the 
veteran underwent the excision of malignant melanoma with 3 
centimeter margins.

An August 1985 hospital record from W. B. Army Medical Center 
reflects that the veteran was initially admitted two weeks 
prior to this admission with a diagnosis of superficial 
spreading malignant melanoma.  At that time, he underwent 
excision of the melanoma and was discharged without any 
problems.  Additional evaluation revealed a hyperthyroid, and 
the veteran was now admitted for a left inferior 
parathyroidectomy (adenoma) and incisional biopsy of the left 
superior parathyroid.  

Medical records from W. B. Army Medical Center from November 
1992 reflect that the veteran was originally admitted with a 
10 day history of abdominal pain.  Etiologies for the 
veteran's complaints were initially noted to include 
infection versus malignancy, and it was further indicated 
that there could be metastatic disease with the veteran's 
history of melanoma versus primary malignancy.  Chest X-rays 
taken in the emergency room were interpreted to reveal a 
large well-circumscribed noncalcified mass in the left lower 
lobe.  A subsequent computed tomography (CT) scan of the 
chest was interpreted to reveal a large left lower lobe mass, 
several small lesions in the right lung, and several lesions 
in the liver suspicious for metastatic disease.  A 
preliminary pathology report was noted to reflect melanoma.  
The final pathology report reflects that the left lung 
transbronchial biopsy revealed metastatic malignant melanoma.

Hospital records from the veteran's terminal hospitalization 
in December 1992 reflect that the veteran was admitted with 
dyspnea and weakness with principal diagnoses of anemia and 
metastatic malignant melanoma.  It was noted that the veteran 
had undergone chemotherapy earlier in the month and had 
become progressively weaker since that admission.  Chest X-
rays continued to reveal a large density in the left lower 
lobe with no effusions and no infiltrates.  During the 
veteran's time at the hospital, he continued to weaken and 
passed away on December [redacted], 1992.

A death certificate reflects that the veteran died on 
December [redacted], 1992 as a result of malignant melanoma with 
metastasis to the liver and lung.

In a letter to Senator G., dated in March 1995, the appellant 
asserted that a Dr. G. advised her that the cancer that 
killed the veteran could easily have been aggravated by the 
many years of skin problems and Agent Orange exposure.  The 
appellant has also variously claimed that the condition that 
caused the veteran's death was related to an in-service bout 
with infectious hepatitis, and exposure to petroleum products 
and/or cleaning fluids.


II.  Analysis

The evidence of record shows that the veteran was 66 years 
old when he died in December 1992.  A death certificate 
reveals that the cause of death was malignant melanoma with 
metastasis to the liver and lung.  The appellant has not 
submitted any evidence linking malignant melanoma to service.  
She has also not alleged or provided evidence that malignant 
melanoma was present in service.

As was noted above, one of the appellant's contentions is 
that the veteran's malignant melanoma with metastasis to the 
liver and lung was due to Agent Orange exposure during the 
Vietnam War.  The Board finds, however, that the regulatory 
provisions for presumptive service connection after herbicide 
exposure do not support her claim.  Because the Secretary has 
not determined that a presumption of service connection for 
malignant melanoma is warranted for Agent Orange exposed 
veterans, such a presumption does not apply here.  38 C.F.R. 
§§ 3.307, 3.309(e).

The fact that the Secretary has not determined that there is 
any presumptive basis to service connect the condition of 
malignant melanoma based on exposure to Agent Orange does not 
preclude the appellant from establishing such a relationship 
(i.e., through evidence of a direct relationship to service 
or on some other secondary basis).  However, to do so, she 
must submit competent medical evidence to support her 
assertion.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  
In this regard, the Board notes that its previous decision to 
remand was based, at least in part, to make sure that the 
appellant was clearly aware of the alternative of 
establishing a relationship outside of the current 
presumptive provisions found in 38 C.F.R. § 3.309.

In its remand of January 1997, the Board further advised 
appellant that while she had indicated in the March 1995 
letter to Senator G. that a Dr. G. had stated that the cancer 
which caused the veteran's death was aggravated by years of 
skin problems and later, Agent Orange exposure, the United 
States Court of Appeals for Veterans Claims (previously known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") has held that a lay person 
can provide probative eye-witness evidence of visible 
symptoms, however, a lay person can not provide probative 
evidence as to matters which require specialized knowledge 
acquired through experience, training or education.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Accordingly, the Board 
advised appellant that under the case law, the appellant, as 
a lay party, was not competent to render a medical opinion as 
to the relationship, if any, between the cancer that caused 
the veteran's death, and his years of skin problems and/or 
Agent Orange exposure.  The Board also noted that the Court 
has held:

. . . that the connection between what a 
physician said and the layman's account of 
what he purportedly said, filtered as it was 
through a layman's sensibilities, is simply 
too attenuated and inherently unreliable to 
constitute 'medical' evidence.

Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Consequently, 
the Board concluded and continues to conclude that the 
appellant's report of what Dr. G. allegedly stated could not 
constitute "medical" evidence to support her claim.  The 
Board did, however, instruct the regional office (RO) to 
request information from the appellant for the purpose of 
obtaining records from Dr. G. and the record does not reflect 
any response from the appellant to the RO's request.  
Therefore, the Board finds that even under the newly enacted 
VCAA, there is no basis for remand for additional development 
as the lack of further detailed information regarding Dr. G. 
precludes any reasonable possibility of obtaining additional 
relevant documents in support of the appellant's claim.  
38 U.S.C.A. § 5103A(a).  As there is no medical evidence that 
indicates that malignant melanoma is related to service or 
service-connected disability, remand for a medical opinion in 
this regard is also not warranted under 38 U.S.C.A. 
§ 5103A(d)(1).

In the instant case, the evidence in support of the 
appellant's assertion that the veteran's malignant melanoma 
and related symptoms were present in service, were related to 
exposure to Agent Orange, were manifested within other 
presumptive periods thereafter, or were related to service-
connected disability consists mainly of her own statements.  
The appellant has not submitted any competent evidence 
specifically linking the veteran's malignant melanoma to the 
veteran's period of service.  The evidence of record instead 
shows that the veteran's malignant melanoma had its onset 
years after service.  Without competent medical evidence 
demonstrating that the veteran's malignant melanoma was 
related to Agent Orange exposure or otherwise related to 
service, the Board must find that a preponderance of the 
evidence is against the claim for service connection for the 
cause of the death of the veteran.


ORDER

The claim for service connection for cause of death is 
denied.



		
	Richard B. Frank
	Veterans Law Judge
	Board of Veterans' Appeals



 

